An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d    u   r   e   .




                                   NO. COA13-1391

                      NORTH CAROLINA COURT OF APPEALS

                              Filed: 15 July 2014


STATE OF NORTH CAROLINA

      v.                                    Hoke County
                                            No. 08 CRS 52552
BILLY EUGENE TAYLOR



      Appeal by defendant from judgment entered 18 July 2013 by

Judge Tanya T. Wallace in Hoke County Superior Court.                  Heard in

the Court of Appeals 30 June 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Justin M. Hampton, for the State.

      Ryan McKaig for defendant-appellant.


      BRYANT, Judge.


      Where   defendant     received     notice     of   probation     violation

allegations,     appeared     at    a   probation    hearing,    and     through

counsel    admitted    to   the    violations   alleged    in   the    violation

report, a subsequent revocation of defendant’s probation does

not violate due process.
                                                 -2-
       On    15    September      2009,          defendant      pled     guilty    to    a   sex

offender      registration           violation          for    failure     to     notify     the

sheriff of defendant’s change of address, a class F felony.                                  The

court sentenced defendant to a minimum term of twenty months and

a maximum term of twenty-four months.                           The court suspended the

sentence     and       placed    defendant         on    supervised       probation      for   a

period of thirty-six months.                      The court extended the term of

probation by eighteen months on 3 December 2012 upon finding

defendant violated terms or conditions of probation.

       On 21 March 2013, defendant’s probation officer filed a

violation         report        averring          defendant        violated        conditions

requiring payment of money and abstinence from commission of

criminal offenses.               At the call of the violation report for

hearing on 15 July 2013, defendant’s attorney waived a formal

reading of the violations and defendant admitted the violations

were    committed.              After      hearing       arguments        of    counsel      and

statements        by   defendant’s          probation         officer,    the   court      found

that   the    allegations         of       the    violation      report     were    true     and

correct beyond a reasonable doubt and that one of the violations

was    for   conviction         of     a    new    criminal       offense.         The     court

directed activation of the sentence and placed defendant in the

custody of the sheriff.              Defendant appeals.
                                           -3-
                           _____________________________

       In    his   sole   argument    on    appeal,     defendant      contends     the

court erred by failing to             make inquiry to           determine whether

defendant voluntarily and intelligently waived his right to a

probation violation hearing.              We disagree.

       In State v. Sellers, 185 N.C. App. 726, 649 S.E.2d 656

(2007), this Court rejected the defendant’s contention that the

trial court erred in activating a sentence when the defendant

did    not    personally    waive     a    violation     hearing       or   admit    he

violated a condition of probation.               We stated:

              Defendant received notice of his alleged
              probation violations, and a hearing was
              held.   Defendant admitted to the first two
              violations   contained    in   the   probation
              violation report.    Unlike when a defendant
              pleads guilty, there is no requirement that
              the   trial   court   personally   examine   a
              defendant regarding his admission that he
              violated his probation.    . . .    Therefore,
              we conclude there was no violation of [the]
              Defendant’s right to due process or any
              statutory violation.

Id. at 728—29, 649 S.E.2d at 657—58 (citation omitted).

       We are unable to materially distinguish the case at bar

from    Sellers.          Here,     defendant      received        notice    of     the

violations,        defendant’s    attorney       admitted     to    commission       of

violations of probation at the call of the matter for hearing,

and    the   court   conducted    a   hearing      at   which    the    court     heard
                               -4-
argument from counsel urging the court not to revoke defendant’s

probation.   See id. at 727, 649 S.E.2d at 656 (finding that “a

probation revocation hearing is not a formal trial and, as such,

due process does not require that the trial court personally

examine a defendant regarding his admission that he violated his

probation.”).   Accordingly,   the   trial   court   did   not   err   by

failing to make personal inquiry of defendant.

    Affirmed.

    Judges STROUD and HUNTER, Robert N., Jr., concur.

    Report per Rule 30(e).